Citation Nr: 0923070	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-26 876	)	DATE
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a thyroidectomy.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected anxiety reaction, manifested by 
headaches and chest pain with conversion reaction.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran (also referred to as "appellant") served on 
active duty from September 1943 to March 1946, and from April 
1952 to November 1969.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal from an October 2005 decision in which 
the RO denied disability ratings in excess of 10 percent each 
for service-connected residuals of a thyroidectomy and for 
service-connected anxiety reaction (manifested by headaches 
and chest pain with conversion reaction), and denied TDIU 
benefits.  The Veteran timely appealed.

In July 2007, the Veteran and his wife testified during a 
Board hearing before the undersigned at the RO in St. 
Petersburg.  In October 2007, the undersigned granted the 
Veteran's motion to advance this appeal on the Board's docket 
pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

In an October 2007 decision, the Board resolved reasonable 
doubt in the Veteran's favor and granted the Veteran an 
increased rating of 30 percent for his service-connected 
anxiety reaction (manifested by headaches and chest pain with 
conversion reaction).  This increased rating was implemented 
by the RO in a November 2007 rating decision issued in 
December 2007.  

In April 2008, the United States Court of Appeals for 
Veterans Claims (Court) partially vacated and remanded the 
October 2007 Board decision addressing the above issues.  The 
Court vacated the denials of a disability rating in excess of 
10 percent for service-connected residuals of thyroidectomy; 
did not vacate the Board's grant of increased rating to 30 
percent for service-connected anxiety reaction (manifested by 
headaches and chest pain with conversion reaction), but 
vacated this issue to the extent the Board's decision denied 
a disability rating in excess of 30 percent; and vacated the 
Board's denial of TDIU.  The Court remanded all three 
remaining issues. 


FINDING OF FACT

On June 11, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, or 
his or her authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issues on appeal and the appeal is 
dismissed.


ORDER

The appeal is dismissed.




		
J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


